10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Cage 3:20-cv-00165-MMD-CLB Document 1-1 Filed 03/16/20 Page 1 of 3

Capt. James Linlor, pro se
PO Box 1812, Zephyr Cove, NV 89448
(775) 298-1505

No opposing party
Request for LEAVE of Court to file Complaint

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
3:20-CV-00165
) Case No.: n/a
CAPT. JAMES LINLOR, pro se )
) PETITION FOR LEAVE OF COURT TO FILE
Plaintiff, )
) REQUIRED DUE TO FALSELY ALLEGED
vy, (proposed) )
| ) VEXATIOUS LITIGANT LISTING
NEVADA SECRETARY OF STATE _)
THE STATE OF NEVADA ) PROPOSED CASE: INJUNCTIVE RELIEF
) FOR ENFORCEMENT OF MINNESOTA
Def endant ) VOTERS ALLIANCE v. MANSKY S.Ct. 16-
! ) 1435, WHERE NEVADA HAS PREVIOUSLY

DISENFRANCHISED VOTERS ACROSS
NEVADA (INCLUDING PETITIONER) AND
CONFIRMS NEVADA’S INTENT TO
CONTINUE THIS PRACTICE IN FEDERAL
AND STATE ELECTIONS

 

1. Petitioner Capt. James Linlor seeks LEAVE OF THE COURT and permission to file a
Co plaint for injunctive relief to enforce SCOTUS’ mandatory precedent from MINNESOTA
VOTERS ALLIANCE v. MANSKY S.Ct. 16-1435, published in June 2018.

2. Petitioner Linlor requires this leave because he was improperly named a “vexatious litigant” by
a\California Superior Court in April 2019, despite evidence and admissions of opposing counsel
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

. The

, The

Ca

that

law

Be 3:20-cv-00165-MMD-CLB Document 1-1 Filed 03/16/20 Page 2 of 3

the counsel Mark Hansen (from Utah) was knowingly performing unlicensed practice of

in California, and that material perjury and fraud of evidence and witnesses were submitted

to that court. Mark Hansen is further under criminal investigation for related crimes. That

Cou

. The

rt declined to stay its vexatious litigant ruling pending appeal.

prior “vexatious litigant” ruling is currently on-appeal in California (and has been since

April 2019), but no hearing date has yet been set, and the timing of this MINNESOTA

dise

Gen

nfranchisement issue requires a ruling in time for implementation in the November 2020

 

ral Election. Petitioner seeks injunctive relief to require the Nevada Secretary of State to

comply with the Minnesota ruling (S.Ct. 16-1435).

hor
ot

of P

REE

Nevada Secretary of State (SoS) and her staff have admitted in emails and on-the-record

ne calls that they have willfully not complied with Minnesota, and intend to continue to
comply in November 2020’s General (national) election, including candidates for the office
resident of the United States.

Nevada SoS has stated that on the advice of their internal SoS attorneys, that they will

USE to comply with the Minnesota ruling (S.Ct. 16-1435) in November 2020’s General

 

Elec

tion.

. The|Nevada SoS has refused (on-the-record) to comply with lawful public records requests

from January 14, 2020 and repeated multiple times since then (despite compliance mandated

under Nevada Revised Statutes) to disclose the internal Nevada SoS attorneys’ arguments

purporting to justify SoS violations of mandatory precedent contrary to the Minnesota ruling

(S.Ct. 16-1435).

(acc

BoS

 

. Petitioner has standing to file the proposed Complaint because he was one of “many” voters

ording to the Nevada SoS) who were disenfranchised “as a matter of SoS policy” (per the

’ office) in the November 2018 federal election.
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

8. Petit
Nev
and

cont

Case 3:20-cv-00165-MMD-CLB Document 1-1 Filed 03/16/20 Page 3 of 3

fioner has repeatedly sought amicable resolution of this issue without litigation, but the
ada SoS’s office refuses to discuss the matter, yet brazenly promises to continue to obstruct
not comply with the Minnesota ruling (S.Ct. 16-1435).The impact of the Nevada SoS’s

inued actions will be to unconstitutionally disenfranchise voters across Nevada in the

November 2020 and future General Elections (as well as local, Nevada State Elections, where

fede

ral election and Civil Rights laws take precedence and overcome local, Nevada SoS “Jim

 

Crowe” practices contrary to S.Ct. 16-1435.
|

PROPOSED ORDER

This| Court finds that sufficient cause and benefit to all Citizens exists from Petitioner Linlor’s

request, that LEAVE IS HEREBY GRANTED to Capt. James Linlor to file a Complaint for the

proposed topic in Nevada District Court. Given the public’s interest in lawful suffrage and

com

pliance by Nevada with mandatory precedent, no bond or other extraordinary fees shall be

 

asse$sed to Capt. Linlor during the proposed case.

This Petition and LEAVE TO FILE are hereby GRANTED.

Signature: Date

Judge:

 

 

Subrpitted this 13" day of March, 2020 in Reno, Nevada.

I certify under penalty of perjury that all statements in this filing are true-and-correct.

Capt, James Linlor, pro se Signature: Vl
PO Box 1812, Zephyr Cove, NV 89448

(775) 298-1505 Printed:~\awr LA _ Date:_ 3/13 [AO

 
